Order filed August 10, 2012




                                         In The

                        Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00135-CR
                                 NO. 14-12-00136-CR
                                 NO. 14-12-00137-CR
                                   ____________

                         DON GRIJALVA-LEWIS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                               Harris County, Texas
                Trial Court Cause Nos. 1146588, 1223212, and 1224946


                                       ORDER

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the pre-sentence
investigation report.

       The Harris County District Clerk is directed to file a supplemental clerk=s record
on or before August 20, 2012, containing the pre-sentence investigation report.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM